DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Claims 1-6 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Limura (US 6238630 B1) in view of Buonpane (US 20020184896 A1).

Regarding claim 1:
Limura teaches a system comprising:
a substrate #30 provided with a photocatalyst layer #20 on a surface thereof, and 
an excitation light source #210 that is disposed so as to irradiate the photocatalyst layer with excitation light that activates the photocatalyst layer (see Fig. 5-6, col. 1, L 20-35 & col. 2, L 11-45).

Limura does not disclose wherein the substrate is a cryopanel of a cryopump.

Nonetheless, Limura teaches that its system operates to decomposes or dissolves accumulation on said substrate (col. 1, L 20-35).

Buonpane teaches that during operation of a cryopump, layers of condensed gases accumulate upon the cryopanel, and the effectiveness of the cryopump is compromised. Furthermore, Buonpane further teaches that regeneration procedures should be used to remedy this loss of cryopump effectiveness (see at least [0005]).

Since Limura teaches that its system operates to decomposes or dissolves accumulation on substrates, it would have been obvious for one of ordinary skills in the art before the effective filing date to have applied the system of Limura to decomposes or dissolves accumulation on the cryopanel of the cryocooler of Buonpane.

One of ordinary skills would have recognized that doing so would have decomposed or dissolved accumulation on the cryopanel of the cryocooler as suggested by Limura (col. 1, L 20-35).

As modified, the system is cryopump comprising at least one cryopanel including a photocatalyst layer; and an excitation light source that is disposed so as to irradiate the photocatalyst layer with excitation light that activates the photocatalyst layer.

Regarding claim 2:
Limura as modified discloses all the limitations.
As modified, the photocatalyst layer contains a visible light-responsive photocatalyst material, and the excitation light source emits light including a visible light wavelength range, which activates the visible light-responsive photocatalyst material, as the excitation light (see Limura, col. 1, L 20-35 & col. 2, L 11-45. Note: Ultraviolet (UV) light is visible to insect. Studies have also shown that human eye can see UV light).

Regarding claim 4:
Limura as modified discloses all the limitations; except for wherein the at least one cryopanel includes a high-temperature cryopanel cooled to a first cooling temperature and a low-temperature cryopanel cooled to a second cooling temperature lower than the first cooling temperature, and the photocatalyst layer is provided on each of the high-temperature cryopanel and the low-temperature cryopanel.

Nonetheless, Buonpane teaches that layers of condensed gases accumulate upon both cryopanels of high and cold stages of the cryopump (see Buonpane, [0005]).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have applied the system of Limura to decomposes or dissolves accumulation on high-temperature cryopanel and low-temperature cryopanel, since the prior art recognizes that accumulation forms on both high-temperature cryopanel and low-temperature cryopanel.

One of ordinary skills would have recognized that doing so would have decomposed or dissolved accumulation on the cryopanels of both stages of the cryocooler as suggested by Limura (col. 1, L 20-35).

Regarding claim 5:
The subject matter claimed here is substantially similar to that of claim 1. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claim 1 above for the rejection of claim 5. Only the difference will be addressed.

Note: a cryopanel of a pump is inherently provided in the cryopump container.

Limura as modified discloses all the limitations; except for a cryopump container that has a window for taking in excitation light.

The examiner submits that positioning the excitation light on a window on the cryopump container is recognized as a matter of rearrangement of parts. Since it has been held that where the only difference between the prior art and the claims is a recitation of relative positioning and a device having the claimed relative position would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP 2144.04- In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have applied the system of Limura to decomposes or dissolves accumulation on high-temperature cryopanel and low-temperature cryopanel, since the prior art recognizes that accumulation forms on both high-temperature cryopanel and low-temperature cryopanel.

One of ordinary skills would have recognized that doing so would have facilitated access to the excitation light for servicing (when damaged).

Regarding claim 6:
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method of claim 6, as claimed, would necessarily result from the normal operation of the apparatus of claim 1. See MPEP 2112.02. 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Limura (US 6238630 B1) in view of Buonpane (US 20020184896 A1); and further in view of Carpenter (US 20180348509 A1).

Regarding claim 3:
Limura as modified discloses all the limitations; except for wherein the excitation light source emits infrared light.

Carpenter teaches that it is known to decomposes or dissolves accumulation on substrates using light-activated photocatalyst expose to, visible, infrared, or ultraviolet light ([0029]).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have further provided the apparatus of Limura as modified with the excitation light source emitting infrared light as taught by Carpenter.

One of ordinary skills would have recognized that doing so would have optimized the performance of the photocatalyst, at least by providing a light source with optimal wavelength for maximum effect on the accumulation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

LAI (US 20090073686 A1) teaches a self-cleaning system comprising a light source assembly mounted on the housing for supplying light to a photocatalyst layer therein.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763